PER CURIAM:
Claimant appellant appeals the Industrial Commission’s finding that claimant was not totally and permanently disabled as a result of an industrial accident. The sole issue on appeal is whether there was sufficient evidence to sustain the commission’s finding that the claimant had suffered only a permanent partial disability rating of 8% of the loss of a leg at the hip.
We have reviewed the record and con-, elude that there was evidence to support the commission’s finding, and that the commission did not err in its award.
Judgment affirmed.